-Wilson, Judge:
These matters are presently before me on a remand from a classification proceeding decided by the first division of this court in Manhattan Novelty Corp. et al. v. United States, 33 Cust. Ct. 472, Abstract 58616. The judgment entered therein stated: “* * * that the matters be remanded to a single judge in reappraisement. pursuant tp .the .provisions of Title 28 U. S. C. § 2636 (d).”
The matters have been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the values of the involved merchandise and that such values are as set forth in schedule “A,” hereto attached and made, a part hereof.
I further find such values to be the dutiable values of said merchandise. •
' .The actions having been abandoned insofar as all other items of merchandise are concerned, to that extent they are dismissed.
Judgment will be entered accordingly.
*367Schedule “A”




*368